Citation Nr: 0941262	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for additional vascular disability claimed to 
be the result of VA surgical treatment in February 1997.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
December 1959 to December 1963. 

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the appellant's claim for 
benefits pursuant to 38 U.S.C.A. § 1151 based on additional 
disability due to surgical treatment rendered at a VA 
hospital in February 1997.

In June 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file. 

The appeal was remanded in December 2007 for additional 
development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In its December 2007 remand, the Board directed that records 
pertaining to VA treatment prior to February 18, 1997 should 
be identified and obtained.  In addition, the Board directed 
that the complete original clinical records associated with 
the February 1997 angioplasty should also be obtained.  The 
Appeals Management Center (AMC) requested such records in 
November 2008 and April 2009, concluding in August 2009 that 
the records were unavailable.  The record does not contain 
any evidence of a negative reply from the West Los Angeles VA 
Medical Center (VAMC).  No reply from that VAMC is evident.

In September 2008, the Veteran's claims file was reviewed by 
a VA physician.  His discussion of the history surrounding 
the Veteran's February 1997 angioplasty contains a great more 
detail than that contained in the records currently 
associated with the claims file.  The physician noted that he 
had seen the Veteran on the day following the surgery.  It is 
completely unclear to the Board whether this physician 
participated in the Veteran's February 1997 surgery and 
recalls details not included in the claims file, or whether 
he had access to records that have not yet been associated 
with the file.  In any event, the Board concludes that 
clarification must be sought as to the existence of the 
absent records and as to whether this physician participated 
in or conducted the Veteran's surgery.

Finally, the Board observes that the physician who rendered 
the September 2008 opinion made note of a physical 
examination of the Veteran that was carried out in August 
2008.  The report of this physical examination is not 
associated with the claims file.

In light of the above discussion, the Board has concluded 
that additional development must be undertaken.  Accordingly, 
the case is REMANDED for the following action:

1.  Contact the physician who rendered 
the opinion dated September 8, 2008 and 
inquire whether he reviewed evidence not 
contained in the claims file in reaching 
his conclusions.  Specifically, he should 
be asked whether he had access to 
clinical records associated with the 
February 1997 angioplasty procedure.  

2.  If the physician referenced above 
acknowledges that he had access to 
clinical records associated with the 
February 1997 angioplasty, an additional 
attempt should be made to secure such 
records from the West Los Angeles VAMC.  
A negative reply should be requested.  To 
the extent there is an attempt to obtain 
records that is unsuccessful; the claims 
files should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  

3.  Obtain and associate with the claims 
file the report of the August 22, 2008 
physical examination referenced by the 
physician who rendered the September 2008 
opinion.

4.  If additional records are obtained, 
the AMC should arrange for a 
comprehensive review of the Veteran's 
claims file by a VA vascular surgeon who 
has not previously treated the Veteran to 
determine the nature and etiology of the 
complications associated with the 
February 1997 angioplasty surgery with 
stent placement.

The reviewing surgeon should furnish 
opinions concerning the following:

 (a) The manifestations of vascular 
pathology, especially of the lower 
extremities, present prior to the 
February 1997 angioplasty; and (b) 
Whether the Veteran developed any 
additional identifiable lower 
extremity disability or vascular 
disability or cardiac disability due 
to any VA treatment or care rendered 
in connection with the February 1997 
angioplasty.

Specifically, the reviewer should 
address the questions of:  (i.) 
whether the course of treatment the 
Veteran received in VA facilities 
was in any way careless, negligent, 
lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination? It should 
also be noted whether any lower 
extremity, vascular or cardiac 
pathology, was the result of an 
event not reasonably foreseeable;

 (ii.) whether the course of 
treatment the Veteran received 
related to the angioplasty was in 
any manner related to the 
development of any lower extremity, 
vascular or cardiac pathology, 
including whether the care was 
untimely or inadequate; and

 (iii) whether the course of 
treatment the Veteran received from 
VA related to the February 1997 
angioplasty was in any manner 
related to the cause of the 
Veteran's additional claimed lower 
extremity, vascular and cardiac 
disability, if any.

The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions. If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.

5.  Thereafter, the AMC should consider 
all of the evidence of record and re-
adjudicate the 38 U.S.C.A. § 1151 claim.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


